DARGAN, J.
The allegations of the bill show that the complainants have obtained the right of way over the land of the defendant, and have pursued the course prescribed by the statute, to obtain title to the strip of land on which the road runs; and although the defendant obstinately refuses to accept the sum of money awarded by the jury, yet as the complainants have deposited it in the office of'the county court of Macon, in which the lauds are situated, the right of the company is as perfect to the road, as if he had accepted the money.
The company, then, have the right to go on and construct, and use the road, and the allegations in the bill, that the defendant threatens to obstruct them in the use and construction of the road, and threatens personal violence to the agents of the company, if they attempt to erect the road, cannot give this court jurisdiction.
The rule is too well established to admit of controversy, that equity cannot interpose by way of injunction, to restrain the commission of a personal trespass, although it may be *209threatened. See 3 Daniel’s Ch. Pr. 1834. Nor can an injunction be granted to restrain the publication of a libel. See 8 Paige’s Rep. 24. Nor can a case be found, where the chancellor has interposed by injunction, to restrain the commission of a crime, threatened by one to be perpetrated on another. The courts of law have complete jurisdiction to punish the commission of crimes, and can interpose to prevent their commission by imprisoning the offender, or binding him to Ireep the peace. But equity has no jurisdiction over such matters, at least a court of eqnity cannot entertain a bill on this ground alone. If the bill had shown any doubt in the title of the company, arising from the wrongful act of-the defendant, after the company had done all they could do under the statute to give them the right of way, perhaps the bill might have been sustained to remove the doubt, or perfect their title. But under the allegations of the bill, the title of the complainants is perfect, and the only ground of equity being to restrain the defendant from doing personal violence to the agents of the company, in constructing and using the road, and obstructing illegally the company in the prosecution of their work, the chancellor properly dismissed the bill, and his decree is affirmed.
ChiltoN, J., not sitting.